DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Terminal Disclaimer
The terminal disclaimer filed on 03/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,134,313 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Lombardo on March 3rd, 2022.

The application has been amended as follows: 



2. (Currently Amended) An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive information indicating, for one or more media slots, a bandwidth constraint;
receive one or more media segments that are configured to be inserted into the one or more media slots;
receive a model indicative of how to generate at least one advertisement for a target audience, using the one or more media segments, that complies with the bandwidth constraint for the one or more media slots, wherein the model comprises:
one or more conditions associated with one or more sequences of the one or more media segments, wherein the one or more conditions indicate which media segment of the one or more media segments to select based on demographic data associated with the target audience and based on a priority associated with each condition of the one or more conditions, wherein the one or more sequences indicate which permutations of the one or more media segments are invalid, and
metadata describing the one or more media segments; and
based on the information, the demographic data, and each priority, generate the at least one advertisement using the one or more media segments and the one or more media slots to cause display of the at least one advertisement.

3. (Previously Presented) The apparatus of claim 2, wherein the one or more media segments are interchangeable with each other.

4. (Previously Presented) The apparatus of claim 2, wherein the generated at least one advertisement targets the targeted audience.

5. (Canceled)

6. (Previously Presented) The apparatus of claim 2, wherein the one or more media segments comprise audio or video content.

7. (Previously Presented) The apparatus of claim 2, wherein a subset of the one or more media segments are usable to generate a default generic individual advertisement.

8. (Previously Presented) The apparatus of claim 2, wherein the one or more media segments comprise alternative segments of different lengths.

9. (Canceled)

10. (Currently Amended) A system comprising:
a first computing device configured to:
receive information indicating, for one or more media slots, a bandwidth constraint,
receive one or more media segments that are configured to be inserted into the one or more media slots,
receive a model indicative of how to generate at least one advertisement for a target audience, using the one or more media segments, that complies with the bandwidth constraint for the one or more media slots, wherein the model comprises:
one or more conditions associated with one or more sequences of the one or more media segments, wherein the one or more conditions indicate which media segment of the one or more media segments to select based on demographic data associated with the target audience and based on a priority associated with each condition of the one or more conditions, wherein the one or more sequences indicate which permutations of the one or more media segments are invalid, and
metadata describing the one or more media segments, and
based on the information, the demographic data, and each priority, generate the at least one advertisement using the one or more media segments and the one or more media slots to cause display of the at least one advertisement; and
a second computing device configured to cause display of the at least one advertisement.

11. (Previously Presented) The system of claim 10, wherein the one or more media segments are interchangeable with each other.

12. (Previously Presented) The system of claim 10, wherein the generated at least one advertisement targets the targeted audience.

13. (Canceled)

14. (Previously Presented) The system of claim 10, wherein the one or more media segments comprise audio or video content.

15. (Previously Presented) The system of claim 10, wherein a subset of the plurality of one or more media segments are usable to generate a default generic individual advertisement.

16. (Previously Presented) The system of claim 10, wherein the one or more media segments comprise alternative segments of different lengths.

17. (Canceled)

18. (Currently Amended) A method comprising:

receiving one or more media segments that are configured to be inserted into the one or more media slots;
receiving a model indicative of how to generate at least one advertisement for a target audience, using the one or more media segments, that complies with the bandwidth constraint for the one or more media slots, wherein the model comprises:
one or more conditions associated with one or more sequences of the one or more media segments, wherein the one or more conditions indicate which media segment of the one or more media segments to select based on demographic data associated with the target audience and based on a priority associated with each condition of the one or more conditions, wherein the one or more sequences indicate which permutations of the one or more media segments are invalid, and
metadata describing the one or more media segments; and
based on the information, the demographic data, and each priority, generate the at least one advertisement using the one or more media segments and the one or more media slots to cause display of the at least one advertisement.

19. (Canceled)

20. (Previously Presented) The method of claim 18, wherein the one or more media segments are interchangeable with each other.

21. (Canceled)

22. (Previously Presented) The method of claim 18, wherein the generated at least one advertisement targets the targeted audience.

23. (Previously Presented) The method of claim 18, wherein the one or more media segments comprise audio or video content.



25. (Previously Presented) The method of claim 18, wherein the one or more media segments comprise alternative segments of different lengths.

26. (Previously Presented) The method of claim 18, wherein the metadata describing the one or more media segments indicate at least one of: an actor appearing in the one or more media segments, descriptive text for the one or more media segments, or copyright information for the one or more media segments.

27. (Previously Presented) The apparatus of claim 2, wherein the metadata describing the one or more media segments indicate at least one of: an actor appearing in the one or more media segments, descriptive text for the one or more media segments, or copyright information for the one or more media segments.

28. (Previously Presented)	The apparatus of claim 2, wherein the one or more conditions comprise one or more expressions that, when executed and based on the demographic data and based on a priority associated with an executed condition of the one or more conditions, cause a selection of a media segment of the one or more media segments.

29. (Previously Presented)	The apparatus of claim 2, wherein the priority, associated with each condition of the one or more conditions, indicates which media segment of the one or more media segments to select when one or more executed conditions are true.

30. (Previously Presented)	The system of claim 10, wherein the one or more conditions comprise one or more expressions that, when executed and based on the demographic data and based on a priority associated with an executed condition of the 

31. (Previously Presented)	The system of claim 10, wherein the priority, associated with each condition of the one or more conditions, indicates which media segment of the one or more media segments to select when one or more executed conditions are true.

32. (Previously Presented)	The method of claim 18, wherein the one or more conditions comprise one or more expressions that, when executed and based on the demographic data and based on a priority associated with an executed condition of the one or more conditions, cause a selection of a media segment of the one or more media segments.

33. (Previously Presented)	The method of claim 18, wherein the priority, associated with each condition of the one or more conditions, indicates which media segment of the one or more media segments to select when one or more executed conditions are true.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2, 10 and 18, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 2, 10 and 18 as a whole; and further defined by examiner’s amendment. Therefore, claims 2, 10 and 18 are held allowable.
Regarding claims 3-4, 6-8, 11-12, 14-16, 20, 22-33, they depend from allowable claims 2, 10 and 18. Therefore, claims 3-4, 6-8, 11-12, 14-16, 20, 22-33 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423